Citation Nr: 0717834	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.

3.  Entitlement to a total disability rating based on 
individual employability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from February 1972 to 
March 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2003, September 2004, and February 
2006 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

The veteran's service medical records (SMRs) show two entries 
related to the instant service connection claims.  An August 
1972 treatment note entered at Ft. Gordon, Georgia, indicates 
that the veteran slipped and fell the previous night, and 
felt his right hip "pop out."  The veteran told his 
treating clinician that there was grinding when he walked.  
On examination, the veteran's right hip was found to be 
normal, with full range of motion.  X-ray examination 
revealed no dislocation and no fracture.  There was no 
mention of any back complaint at that time.  More than a year 
later, in Germany in October 1973, the veteran was seen once 
for a complaint of muscle pain in the low back.  He was 
prescribed Tylenol and heat treatment.  There is no record of 
any follow-up complaint or treatment for either the hip or 
the back.  Clinical evaluation of the veteran on separation 
in 1975 revealed no abnormalities.

The veteran claims that he should be service connected for a 
right hip disability and for his diagnosed degenerative disc 
disease of the lumbosacral spine.  The Board finds, however, 
that the medical evidence of record is incongruous, and 
therefore not adequate for adjudication by the Board, 
necessitating a remand for additional development.  

Specifically, the report of an early April 2003 peripheral 
nerves examination noted the veteran's in-service hip injury, 
and stated that the veteran had numbness and tingling about 
his right leg.  The examiner diagnosed "Severe hip pain with 
paresthesia and dysesthesia.  The differential diagnoses 
include multilevel lumbar radiculopathy versus plexopathy.  
There is no doubt that this is definitively service-connected 
and the patient may need neurologic consultation to further 
this problem."  The Board takes the term "this problem" to 
mean the right hip complaint as opposed to the multilevel 
lumbar radiculopathy, but that is not clearly stated.  It 
thus appears that this examiner believes that the veteran's 
right hip pain has resulted in paresthesia (abnormal 
sensation) and dysesthesia (impairment of sensation) that are 
directly related to the veteran's in-service hip dislocation.  
Nevertheless, a VA spine examination conducted later in the 
same month offered a different opinion as to the cause of the 
veteran's right hip pain.  After noting that an MRI and x-
rays of the right hip were completely normal, with no 
arthritis, this examiner noted that x-ray examination of the 
lumbosacral spine revealed degenerative changes at L4-L5 and 
L5-S1.  This examiner opined that the pain involving the 
right hip joint and the right sacroiliac joint was "mainly 
from right lumbar radiculopathy."  The examiner opined that 
it was at least as likely that the veteran's right hip 
condition is "related to his service-connected injury."  It 
appears that this examiner may have erroneously assumed that 
the veteran was service connected for a spine disability.  
The Board notes, however, that the only disability for which 
the veteran is service connected is tinnitus, or ringing in 
the ears.  Thus, in the end, this medical opinion is that the 
right hip pain emanates from a back disability, and, counter 
to the opinion of the earlier examiner, is therefore 
impliedly not related to the in-service hip dislocation.  

Thus, one examiner believes the veteran's right hip 
disability was caused by his in-service dislocation, and the 
other examiner believes that it is related to right lumbar 
radiculopathy, and neither has given a cogent rationale for 
the opinion given.  Confronted with such medical opinions, 
the Board will remand for additional examination(s) to 
provide a more definitive diagnosis of any right hip disorder 
found (other than pain alone) and a medical opinion as to 
whether any diagnosed right hip disorder is at least as 
likely as not etiologically related to the veteran's military 
service, specifically the hip complaint documented in the 
SMRs.  

Adding to the confused evidentiary picture is the November 
2005 spine examination and February 2006 follow-on opinion.  
This examiner reviewed x-rays of the hips and reported that 
the hips were normal, without any degenerative or traumatic 
changes, bringing into question whether or not the veteran 
has a current right hip disability other than pain that may 
be due to lumbar radiculopathy.  Moreover, this examiner 
explained that the veteran gave a history of a fall in 
service in 1972 that involved both a dislocation of the right 
hip and a strain of the lumbosacral spine.  Based on this 
history, which is at odds with the veteran's SMRs, this 
examiner opined in February 2006 that the veteran's 
"condition of the lumbosacral spine is related to the strain 
of the lumbosacral spine in 1972 with chronic pain and 
developing of degenerative disc disease."  Since this 
opinion is based on an unsubstantiated factual predicate, 
i.e., an in-service back injury in August 1972, the Board 
finds that a remand is necessary in order that the veteran be 
examined, and opinions obtained, based on both the medical 
facts in the record and the examination.  This is especially 
important given the negative examinations conducted in 1975 
and the many years that passed following separation from 
service before a hip or back problem was diagnosed.

(Because the claim for TDIU may turn on the outcome of the 
hip and spine disability issues that are being remanded, 
adjudication of the TDIU claim must be deferred pending the 
outcome of the other two issues on remand.)

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should arrange for the 
veteran to undergo a VA joints 
examination by a physician with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any right hip disorder.  Any 
right hip disorder must be 
identified with specificity, taking 
into account that pain alone, 
without a diagnosed or identifiable 
underlying malady or condition, does 
not constitute a disability for 
which service connection may be 
granted.  For each diagnosis, an 
opinion should be provided as to 
medical probabilities that the 
diagnosed malady is attributable to 
the claimant's period of military 
service, including the 1972 
complaint of a hip problem.  The 
examiner should address the 
veteran's service medical records, 
including the 1972 x-ray and 
treatment note and examinations 
conducted in January and April 1945, 
as well as the post-service 
documentation of hip 
complaints/diagnoses.  

The veteran should also be afforded 
a VA neurological examination to 
determine, in conjunction with the 
medical evidence in the veteran's 
service medical records, whether the 
veteran's current degenerative disc 
disease can be traced to his period 
of military service, including the 
1973 complaint of low back pain.  
This examiner should also express an 
opinion as to the medical 
probabilities that any diagnosed 
right hip disorder has been caused 
or made worse by the veteran's 
degenerative disc disease of the 
lumbosacral spine.  

All indicated studies, tests, and 
evaluations deemed necessary should 
be performed and the results noted 
in the examination report(s).  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner(s) for 
review in connection with the 
examination.  

The AOJ should ensure that all 
examination reports comply with this 
remand and the questions presented 
in the AOJ's examination request, 
especially with respect to the 
instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

